Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
The following is a Final Office Action in response to Applicant’s amendment received 11/30/2021.
In accordance with Applicant’s amendment, claims 1, 5, 8, and 14 are amended.  Claims 1-20 are currently pending.

Response to Amendment
Applicant’s amendment necessitated the new ground(s) of rejection set forth in this Office Action.

Response to Arguments
Applicant's arguments with respect to the §112(a) rejection of claims 1-20 (Remarks at pg. 6) have been considered, but are not persuasive.
With respect independent claims 1/8/14, Applicant argues with respect to the limitation of “determining a device associated with a second user based on an attribute” that the “Examiner’s position is not supported by the facts” and cites excerpts from the Specification describing, e.g., that “The notifications management server 150 may be configured to receive information from user devices” and that “The notifications management server 150 may send notifications to user devices 120A-120E, based on, for example, attributes of users 130” (Remarks at pg. 6, last paragraph).
In response, the Examiner notes that the excerpts cited in Applicant’s argument merely discuss receiving and sending information from/to user device, but these excerpts are silent regarding support for the claim limitation for determining a device associated with a second user based on an attribute because receiving/sending information from/to a user device, as discussed in the cited excerpts, does not rely on an attribute for determining a device associated with a second user.  For example, paragraph [0027] notes that “Determination of the second user can be done based on attributes of the second user,” whereas paragraph only to the second user without regard to a specifically determined device associated with the second user.  There is simply no technique described in the Specification to show possession of a feature for “determining a device associated with a second user based on an attribute” such as relations between users, projects associated with users, job titles of users, relational positions of users, or past communications of users.  One skilled in the art would recognize that a device-specific attribute and corresponding technique would be required in order to determine an actual device associated with a particular user, however no such technique or device-specific attribute are described in the Specification.  Instead, the original Specification only shows support for determining a second user, but without any regard to any alleged device of the second user.  Accordingly, the Specification fails to recite, describe, or otherwise provide descriptive support showing possession of the limitation of “determining a device associated with a second user based on an attribute” as recited in claims 1/8/14.
Therefore, Applicant’s arguments concerning the §112(a) rejection of claims 1-20 are not deemed persuasive.

Applicant's arguments with respect to the §101 rejection of claims 1-20 (Remarks at pgs. 7-19) have been considered, but are not persuasive.
Applicant argues that the claims are not directed to an abstract idea, but instead that the “claims are directed to improvement in directing communications within a communication environment and to address a real need related thereto” (Remarks at pg. 8).
In response, the Examiner first points to paragraph [0002] of applicant’s Specification, which acknowledges that the invention “relates systems and methods for directing communications to a replacement recipient in place of an intended recipient,” and in paragraph [0004] emphasizes the “need for an improvement in directing communications within a communication environment.”  However, neither a device associated with” the first/second user are enough to support the notion that the problem/solution “arise out of computer technology.”  Notably, forwarding communications (e.g., telephone calls) to a delegated recipient when an originally intended recipient is away/busy is not a problem arising only in a digital collaboration environment, but has long existed along with telephony features related thereto (e.g., call forwarding), and therefore merely tying the invention to a digital or electronic environment is not sufficient to support a showing that the problem addressed arises out of computer technology, or that the claims amount to an improvement to computer technology.
In response to Applicant’s suggestion that “the improvement here is defined by logical structures and processes, rather than particular physical features” (citing Enfish), and reliance on Example 23 (from the July 2015 Update – Appendix 1) in suggesting that the “claimed features are therefore inextricably tied and necessarily rooted in computer technology and are thus patent eligible” (Remarks at pgs. 8-9), the Examiner emphasizes that the CAFC’s Enfish decision found that the claimed invention for configuring memory according to a logical table embodied the technological solution/improvement (i.e., the self-referential table) resulted in faster search times and smaller memory requirements, whereas Applicant’s claims merely rely on generic computing elements (e.g., source device, device associated with a first user, a device associated with the second user) to perform the receiving, determining, and transmitting steps, but do nothing to configure, reconfigure, manipulate, transform, or improve a computer, a database, or any technological components at all.  Thus, merely tying the invention to a digital or electronic environment is not sufficient to support a showing that the claims amount to improvement to computer-related technology or an improvement defined by logical structures and processes.
In response to Applicant’s attempt to analogize to Example 23 and suggestion that the claimed features are “inextricably tied and necessarily rooted in computer technology,”, the Examiner notes that Applicant’s claims are distinguishable from claim 1 of Example 23 for at least the following three reasons:  First, in contrast to Applicant’s claims, claim 1 of Example 23 does not set forth or describe an abstract idea.  Second, while claim 1 of Example 23 addresses a problem with overlapping windows within a graphical user interface, Applicant’s claims address a problem of “directing communications within a communication environment” which,  in contrast to the overlapping windows of a GUI in Example 23, predates computer technology.  While Applicant’s claims rely on generic computing elements to implement the receiving/determining/determining/transmitting, these elements are conventional and do not, individually or collectively, yield any technological improvement.  Third, claim 1 of Example 23 is directed to the field of graphical user interfaces (GUI), solves a problem related thereto, and imposes limitations that manipulate and transform textual information, which is then displayed in the window of a GUI.  In contrast, Applicant’s claims merely tie steps for directing communications to a particular technological environment (computer-based operating environment), but fail to describe an inventive concept or solution since they rely on routine components and techniques, and fail to provide limitations that manipulate, transform, or improve upon a graphical user interface or any other technology.  For at least these reasons, Applicant’s reliance on Example 23 is not persuasive.
In response to Applicant’s argument that “The recited claim features address real practical problems to direct digital communications” and that “Claim 1 is directed to a specific manner of which a digital communication is directed to a user,” which Applicant suggests integrates the abstract idea into a practical application (Remarks at pgs. 10-11), the Examiner maintains that Applicant has not identified any specific problems in the realm of “practical problems to direct digital communications”  that is resolved by a technical improvement achieved by the claimed invention.  Instead, confining the claimed receiving, determining, determining, and transmitting to a digital/electronic operating environment is similar to merely adding the words “apply it” (or an equivalent) to the abstract idea, which merely serves to link the use of the judicial exception to a particular technological environment (computing environment), which does not amount to a practical application or add significantly more than the abstract idea itself.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  The Examiner refers Applicant to the Core Wireless decision, which was a decision in which the CAFC recognized that the claims recite a specific improvement over prior art systems via the improved user interface for summarizing applications, citing the specification's support for the improvement particularly to electronic devices with small screens and the noted deficiency of prior art interfaces related to the functioning of the computer, such as the prior art interfaces' requirement for a user "to scroll around and switch views many times to find the right data/functionality."  In contrast, Applicant's claims and specification do not identify any specific technological deficiency in the prior art that is resolved by Applicant’s invention.  Applicant’s claims are not directed to a solution that can be analogized to the computer-rooted solution such as the one under consideration in Core Wireless, but instead rely on a generic computer to receive a digital communication, render a determination of a user’s availability, determine a device associated with a second user, and transmit a notification signal, though without yielding any discernible improvement to the computer, the source device, the first/second user device, the format/manner of digital communication, or any other technological elements or technical field.
Under Step 2B, Applicant argues the “claims also recite additional elements that amount to significantly more than any abstract ideal alleged by the USPTO because the limitations are not well-understood, routine, or conventional under Step 2B of the Mayo test,” and that “The current claims’ specific method of directing digital communications to a user was not ‘well-understood, routine and conventional’ to a person ordinarily skilled in the art [and thus] amount to significantly more than any abstract idea and are patent eligible” (Remarks at pg. 11).
In response, the Examiner emphasizes that unconventionality of the entire claimed invention, by itself, is insufficient to render a claim as eligible under §101.  We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014).  Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs.  v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating §102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec).
The Federal Circuit’s recent BSG Tech LLC v. Buyseasons Inc. decision (Aug. 15, 2018) plainly addressed this very argument, emphasizing that:

    PNG
    media_image1.png
    311
    532
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    238
    505
    media_image2.png
    Greyscale

Therefore, Applicant’s suggestion that the entire claimed invention must be shown to be well-understood, routine and conventional to support a contention of patent ineligibility is not persuasive.
Applicant’s remaining arguments concerning the §101 rejection have been considered, however these arguments are the same or substantially similar to arguments previously raised and addressed above and/or in the “Response to Arguments” section in the previous Office Action (OA mailed 9/15/2021 at pgs. 2-4). 
For the reasons above along with the reasons set forth in the updated §101 rejection set forth below, Applicant’s amendments and arguments concerning the §101 rejection are not sufficient to overcome the rejection.

Applicant's arguments (Remarks at pgs. 20-21)  with respect to the §103 rejection of claims 1-20 have been reviewed, but are primarily raised in support of the amendment to independent claims 1/8/14 and are therefore believed to be addressed via the new ground of rejection set forth under §103 in the instant office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The first paragraph of 35 U.S.C. 112 requires that the “specification shall contain a written description of the invention.”  This requirement is separate and distinct from the enablement requirement. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). See also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing history and purpose of the written description requirement).  To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).
In this instance, claims 1/8/14 were amended on 08/20/2021 to recite  “determining a device associated with a second user based on an attribute.”  Although the Specification describes “determining…a second user based on an attribute” (See, e.g., pars. [0005], [0006], [0027], [0028] – “determining a second user based on an attribute”; “Determination of the second user can be done based on attributes of the second user”), the Specification supports determining the actual user and not the device itself.  For example, paragraph [0027] notes that “Determination of the second user can be done based on attributes of the second user,” whereas paragraph [0036] describes these attributes as, e.g., relations between users, projects associated with users, job titles of users, relational positions of users, past communications of users, and so forth.  Neither the “determination of the second user” nor the attributes used to identify the second user indicate that the second user and the second user’s device are used interchangeably.  Moreover, the attributes described in paragraph [0027] of Specification are devoid of any link to any actual device of the second user, but instead are plainly tied only to the second user without regard to any specific device associated with the second user.   There is simply no technique described in the Specification to show possession of a feature for “determining a device associated with a second user based on an attribute” such as relations between users, projects associated with users, job titles of users, relational positions of users, or past communications of users.  One skilled in the art would recognize that a device-specific attribute and corresponding technique would be required in order to determine an actual device associated with a particular user, however no such technique or device-specific attribute are described in the Specification.  Instead, the original Specification only shows support for determining a second user, but without any regard to any alleged device of the second user.  Accordingly, the Specification fails to recite, describe, or otherwise provide descriptive support showing possession of the limitation of “determining a device associated with a second user based on an attribute” as recited in claims 1/8/14.
Accordingly, there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention.  See Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).
Dependent claims 2-7, 9-13, and 15-20 depend from claims 1/8/14 and are similarly deficient under §112(a) based on their inheritance of the subject matter from their respective independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019, hereinafter referred to as the “October 2019 Update”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-7), system (claims 8-13), and web-based server (claims 14-20) are directed to at least one potentially eligible category of subject matter (process, machine, and machine, respectively), and therefore satisfy Sep 1 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Certain Methods of Organizing Human Activity” abstract idea set forth in the 2019 PEG because the claims recite steps for managing personal behavior, relationships, or interactions of users (communication-based interactions), and also sets forth steps that can be performed mentally (e.g., observation, evaluation, judgment, opinion) and therefore also falls with the “Mental Processes” abstract idea grouping.  The limitations reciting the abstract idea recited in exemplary independent claim 1 are identified in bold text below, whereas the additional elements are indicated in plain text and are separately evaluated under Step 2A Prong Two and Step 2B:
receiving a digital communication from a source device, wherein the digital communication is directed to a device associated with a first user (This step describes human interaction/behavior, e.g., receiving a message, note, or phone call.  In addition, the receiving amounts to insignificant extra-solution activity data, which has been recognized as insufficient to amount to a practical application as well as well-understood, routine, and conventional activity insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network));
determining that the first user is unavailable in one electronic environment based on at least one of: lack of electronic user activity associated with the first user, pattern of electronic activity associated with the first user, or a prior electronic communication associated with the fist user with another user (This step describes managing the human interaction/behavior, and also sets forth a mental step since the “determining” can be accomplished via human evaluation or judgment);
in response to determining that the first user is unavailable, determining a device associated with a second user based on an attribute (This step describes managing human interaction/behavior, and also sets forth a mental step since the “determining” can be accomplished via human evaluation or judgment); and
transmitting a notification signal to the device associated with the second user about the communication directed to the first user (This step describes managing human interaction/behavior, such as informing a second user about the communication.  In addition, the transmitting amounts to insignificant extra-solution activity data, which has been recognized as insufficient to amount to a practical application, as well as well-understood, routine, and conventional activity insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Independent claims 8/14 recite similar limitations as claim 1 and are therefore determined to recite the same abstract idea as claim 1.  Therefore, because the limitations above set forth activities falling within the “Mental Processes” and “Certain methods of organizing human activity” abstract idea groupings of the 2019 PEG, the additional elements recited in the claims are further evaluated, individually and in combination, under Step 2A Prong Two and Step 2B below.

With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements recited in independent claims 1, 8, and 14 are directed to a computer-implemented method, receiving a digital communication from a source device, a device associated with a first user, a device associated with the second user, electronic environment, electronic user activity, electronic communication, source device, transmitting a notification signal to a device, a system, a memory, and at least one processor, and a web-based server, a memory, at least one processor.  These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to generic computing elements to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment.  See MPEP 2106.05(f) and 2106.05(h).  In addition, the steps for “receiving a digital communication from a source device” and “transmitting a notification signal” amount to insignificant extra-solution output activity, which is not indicative of a practical application.  See MPEP 2106.05(g).  In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements recited in independent claims 1, 8, and 14 are directed to a computer-implemented method, receiving a digital communication from a source device, a device associated with a first user, a device associated with the second user, electronic environment, electronic user activity, electronic communication, source device, transmitting a notification signal to a device, a system, a memory, and at least one processor, and a web-based server, a memory, at least one processor.  These additional elements have been evaluated, however whether taken alone or as an ordered combination, they fail to add significantly more because they amount to generic computing elements relied on to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (computing environment), which does not amount to significantly more than the abstract idea itself.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Notably, Applicant’s Specification describes generic computing devices that may be used to implement the invention, which cover virtually any computing device under the sun (See, e.g., Spec. at paragraphs 19 and 30:  “As an example, a computer can be one or more server computers, cloud-based computers, cloud-based cluster of computers, virtual machine instances or virtual machine computing elements such as virtual processors, storage and memory, data centers, storage devices, desktop computers, laptop computers, mobile devices, Internet of Things (IoT) devices such as home appliances, physical devices, vehicles, and industrial equipment, computer network devices such as gateways, modems, routers, access points, switches, hubs, firewalls, and/or any other special-purpose computing devices”).  Accordingly, the generic computing elements and instructions (software) do not add significantly more to the claims. The steps for “receiving a digital communication from a source device” and “transmitting a notification signal to a device” amount to receiving/transmitting data, which is insignificant extra-solution activity recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-7, 9-13, and 15-20 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite details that serve to narrow the same abstract idea recited in the independent claims.  For example, claims 2, 5, 11, 13, and 18 recite details that further refine the “determining” step, which can be accomplished mentally and which also describes activity for managing personal behavior, relationships, or interactions of users and therefore these details recited in the dependent claims are fall within the scope of the same abstract idea as addressed in the independent claims.  Dependent claims 3-4, 6-7, 9-10, 12, and 15-17, and 19-20 have been evaluated as well, however these claims have also been found to merely recite details that serve to further refine the abstract idea itself by via activities that can be accomplished mentally and which also set forth activity for managing personal behavior, relationships, or interactions of users and therefore these dependent claims also fall within the scope of the same abstract idea as addressed in the independent claims.
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-16, and 18-20 are rejected under 35 U.S.C. §103 as unpatentable over Gupta et al. (US 2008/0120421, hereinafter “Gupta”) in view of Wheeler (US Patent No. 9,313,151).

Claims 1/8/14:  As per claim 1, Gupta teaches a computer-implemented method for improving communication in a digital collaboration environment (paragraph 12, 29, and Figs. 4-6:  automatic delegation of incoming real-time communications; FIGS. 4 and 5 are flow diagrams showing examples of routines executed by aspects of the facility. More specifically, FIG. 4 is a flow diagram showing an example of a delegate routine 400, wherein an incoming communication is rerouted to a specified delegate when an intended recipient is not available) the method comprising:
receiving a digital communication from a source device, wherein the digital communication is directed to a device associated with a first user (paragraphs 29-31 and Figs. 4-6:  At block 405, the routine 400 receives an indication of an incoming communication. For example, the routine 400 may receive an invitation to conduct a Voice over IP session or a subscription request for an instant messaging session; the intended recipient is not available (at least with respect to that caller/sender) and the routine 400 proceeds to block 420 to reroute the communication to a delegate (assuming the intended recipient has only one delegate who has permission to receive all incoming communications); wherein Fig. 6 shows an exemplary source device, i.e., caller/sender device, and device of intended recipient acting as a first user);
determining that the first user is unavailable in one electronic environment (paragraphs 3, 15, 21, 28-31 and Figs. 4-6: when a user is unavailable, the facility may reroute a telephone call, instant message, or other type of real-time communication mechanism (e.g., walkie-talkie) to a delegate; If, at decision block 415, the routine 400 determines that the intended recipient is available, the routine 400 ends. Otherwise, the intended recipient is not available (at least with respect to that caller/sender) and the routine 400 proceeds to block 420 to reroute the communication to a delegate (assuming the intended recipient has only one delegate who has permission to receive all incoming communications));  
in response to determining that the first user is unavailable, determining a device associated with a second user based on an attribute (paragraphs 3, 29-37, and Figs. 4-6:  routine 500 continues at block 515 where the routine 500 applies one or more delegation rules to identify an appropriate delegate (if such a delegate exists). In applying these rules, the routine 500 may consider factors such as the source of the communication (e.g., unknown party, VIP, known party, etc.), the topic of the communication, the preferences of the user as to primary/secondary delegates, the time that the communication is received, the nature of the communication, the medium over which the communication was made, etc. For example, the routine 500 may determine, based on the identity of the communication initiator, that four delegates have permission to receive the communication. The routine 500 may then examine which of the four delegates is best (e.g., primary versus secondary, time specific, topic specific, etc.); when the phone call, instant message, etc., is received, the facility looks up the recipient's delegate information and routes or transfers the incoming communication accordingly; if an intended recipient's presence information indicates that the recipient is busy, then a rule may indicate that the call or instant message should be rerouted to a delegate [wherein rerouting of a phone call or instant message to the delegate necessarily or at least obviously involves determining a device associated with the second user, i.e., the second user’s phone when the communication is a call or the second user’s computer for an instant message, as exemplified in Fig. 6]); and
transmitting a notification signal to the device associated with the second user about the communication directed to the first user (paragraphs 29-37 and Figs. 4-6:  incoming communication is rerouted to a specified delegate; reroute the communication to a delegate (assuming the intended recipient has only one delegate who has permission to receive all incoming communications). If the delegate is not available, the caller/sender may be allowed to leave a message for later receipt by the intended recipient and/or the delegate; If the delegate is available, the routine 500 proceeds to block 525 to reroute the communication to that delegate; See also, paragraph 22:  message structures may be stored or transmitted via a data transmission medium, such as a signal on a communication link).

Gupta teaches determining that the first user is unavailable in one electronic environment (as noted above), but does not specifically teach the determining as being based on at least one of: lack of electronic user activity associated with the first user, pattern of electronic activity associated with the first user, or a prior electronic communication associated with the first user with another user.

Wheeler teaches:
determining that the first user is unavailable in one electronic environment based on at least one of: lack of electronic user activity associated with the first user, pattern of electronic activity associated with the first user, or a prior electronic communication associated with the first user with another user (col. 2, line 56 – col. 3, line 7:  e.g., when a plurality of one or more automated reply messages has been received by or on behalf of a user, one or more mathematical models may be applied to the messages and/or any metadata associated therewith, to determine whether any patterns of the user's availability may be identified. For example, where a user has caused automated reply messages to be delivered to senders who delivered messages to the user during regular or common periods in the summer months (e.g., the third week of June) each year, it may be logically inferred that the user will also be unavailable during that period in the coming years (i.e., that the user regularly plans vacations during the third week of June).  Where the user causes automated reply messages to be delivered that indicate his or her unavailability for a short period of time on a specific date of each week (e.g., Friday mornings), it may be logically inferred that the user will also be unavailable during that period in the coming weeks (e.g., that the user regularly plans exercise or other personal activities for Friday mornings each week); See also, col. 11, lines 31-49:  Where a plurality of automated reply messages is received from one or more users, the automated reply messages may be transmitted to a pool of human workers for analysis, including to determine a reason for a user's unavailability, a duration of the user’s unavailability, or a pattern of unavailability of a group of users having at least one attribute or factor in common; See also, col. 12, lines 58-67:  Information included in an automated reply message may also be analyzed by a recipient thereof to determine whether there are any patterns of unavailability for the sender of the message that may be identified therein, or in combination with other automated reply messages received from the sender in the past).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gupta with Wheeler because the references are analogous since they are each directed to computer-aided features for managing users’ electronic presence information based on evaluation or analysis of users’ electronic activity, which is within applicant’s field of endeavor of managing communications among users in a collaboration environment, and because modifying Gupta’s unavailability determination feature such that unavailability is determined based on a pattern of electronic activity associated with the first user or a prior electronic communication associated with the first user with another user, as taught by Wheeler, would serve the motivation of using rules and known availability information to route incoming communications to the appropriate communication channel to promote real-time communications (a pursuit that is suggested by Gupta at paragraphs 2-4), and would optimize user presence determinations through automated inferential techniques, providing a more efficient approach than doing so manually.

Claims 8 and 14 are directed to a system comprising a memory and at least one processor (claim 8) and web-based server comprising a memory and at least one processor (claim 14) that encompass substantially similar limitations as those set forth in claim 1 and addressed above. Gupta, in view of Wheeler, teaches a system and web-based server comprising a memory and at least one processor for performing the limitations discussed above (Gupta at paragraphs 18, 22-24, 35, and Figs. 1 and 6:  server 100 connected to one or more clients 150 and 175 through the Internet; computing devices on which the system is implemented may each include a central processing unit, memory; system may be implemented in various operating environments that include personal computers, server computers, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems), and claims 8/14 are therefore rejected using the same references and for substantially the same reasons as set forth above.

Claims 2/13/15:  Gupta further teaches wherein determining the second user is additionally based on a content of the communication directed to the first user (paragraph 32 and Fig. 5:  the routine 500 applies one or more delegation rules to identify an appropriate delegate…In applying these rules, the routine 500 may consider factors such as the source of the communication (e.g., unknown party, VIP, known party, etc.), the topic of the communication, the preferences of the user as to primary/secondary delegates, the time that the communication is received, the nature of the communication).

Claims 3/9/16:  Gupta further teaches wherein the communication directed to the first user comprises a text message in a digital collaboration environment (paragraphs 3, 12, 15, and Fig. 6:  delegation scheme may be rules-based and may be applied to a single real-time communication channel (e.g., instant messaging) or multiple communication channels, including both real-time and non-real-time communication channels; For example, in some embodiments, when a user is unavailable, the facility may reroute a telephone call, instant message, or other type of real-time communication mechanism (e.g., walkie-talkie) to a delegate).  

Claim 5:  Gupta further teaches wherein determining that the first user is unavailable is based on contextual information related to the first user, wherein the contextual information is data captured based on one or more of historical geographical location of the first user and a software application setting that is different from the digital collaboration environment (paragraphs 13, 21, 28, 30, 33, and Fig. 6:  The user may also set recipient party rules that determine under what circumstances he or she is unavailable, which define when the facility will reroute a communication to a delegate. In some embodiments, the recipient party rules may relate to presence information. For example, if such rules are linked to presence information, the user may specify that he or she is unavailable (for the purpose of rerouting incoming communications to delegates) whenever he or she has a presence status of offline [wherein a presence status of “offline” is a software application setting that is different from the digital collaboration environment], online but on the phone, online but busy, etc.; the current presence information/status of the intended recipient and/or another indicator of whether the intended recipient is available).  

Claims 6/12/19:  Gupta further teaches wherein the attribute to determine the second user comprises relations between the first user and the second user, a project associated with the first user and with the second user, a title of the first user and of the second user, a position of the first user and the second user or past communication between the first user and the second user (paragraphs 27, 32-36, and Figs. 4-6:  e.g., project specific delegate; Joe 615 (a delegate for all calls/messages relating to Project Asteroid); the routine 500 may determine, based on the identity of the communication initiator, that four delegates have permission to receive the communication. The routine 500 may then examine which of the four delegates is best (e.g., primary versus secondary, time specific, topic specific, etc.)).  

Claims 7/20:  Gupta further teaches wherein the contextual information related to the first user comprises a geographical location of the first user, settings in software applications configured by the first user, a past communication of the first user, or information on the first user stored in a database, activity in software applications (paragraphs 13, 27, 32, and Fig. 3: Delegation may be based, at least in part, on current presence information for users; setting delegate information in Microsoft Outlook (or a similar application), but with the addition of two new actions types related to real-time communication, including telephone 305 and instant messaging (IM); In applying these rules, the routine 500 may consider factors such as the source of the communication (e.g., unknown party, VIP, known party, etc.), the topic of the communication, the preferences of the user as to primary/secondary delegates; The presence document store 120 contains the presence document for each user indicating the user's current status on the instant messaging service (e.g., online, offline, busy, do not disturb, etc.)).

Claim 11:  Gupta further teaches wherein determining that the first user is unavailable is based on contextual information related to the first user, wherein the contextual information related to the first user comprises a geographical location of the first user, settings in software applications configured by the first user, a past communication of the first user, or information on the first user stored in a database, activity in software applications (paragraphs 13, 21, 27-28, 30-33, and Figs. 3 and 6:  The user may also set recipient party rules that determine under what circumstances he or she is unavailable, which define when the facility will reroute a communication to a delegate. In some embodiments, the recipient party rules may relate to presence information. For example, if such rules are linked to presence information, the user may specify that he or she is unavailable (for the purpose of rerouting incoming communications to delegates) whenever he or she has a presence status of offline, online but on the phone, online but busy, etc.; the current presence information/status of the intended recipient and/or another indicator of whether the intended recipient is available; Delegation may be based, at least in part, on current presence information for users; se; The presence document store 120 contains the presence document for each user indicating the user's current status on the instant messaging service (e.g., online, offline, busy, do not disturb, etc.)).  

Claim 18:  Gupta further teaches wherein determining that the first user is unavailable is based on contextual information related to the first user (paragraphs 13, 21, 28, 30, 33, and Fig. 6:  The user may also set recipient party rules that determine under what circumstances he or she is unavailable, which define when the facility will reroute a communication to a delegate. In some embodiments, the recipient party rules may relate to presence information. For example, if such rules are linked to presence information, the user may specify that he or she is unavailable (for the purpose of rerouting incoming communications to delegates) whenever he or she has a presence status of offline, online but on the phone, online but busy, etc.; the current presence information/status of the intended recipient and/or another indicator of whether the intended recipient is available).  

Claims 4, 10, and 17 are rejected under 35 U.S.C. §103 as unpatentable over Gupta et al. (US 2008/0120421, hereinafter “Gupta”) in view of Wheeler (US Patent No. 9,313,151), as applied to claims 1, 8, and 14 above, and further in view of Friend et al. (US 2011/0313803, hereinafter “Friend”).

Claims 4/10/17:  Gupta, in view of Wheeler, teaches the limitations of claims 1, 8, and 14 as set forth above and with respect to claims 4/10/17 Gupta further teaches wherein the communication is directed to the first user (paragraph 21 and Figs. 4-6The communication is destined for an endpoint associated with the intended recipient. If the delegation component 180 is activated and the intended recipient is unavailable to respond to the incoming communication, the delegation component 180 may intercept the incoming communication and determine how it should be handled based on rules and/or presence information associated with the intended recipient), but does not teach using a mention symbol.
Friend teaches using a mention symbol (paragraphs 23-34:  the metadata "@EricGruber" is applied to a task of "Setting up meeting for next review" to indicate that task is associated with a particular person; Many other types of metadata may be applied to information in the list authoring surface UI 120. For example, while the example "@" symbol is used above to associate a task with a person or group).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gupta/Wheeler with Friend because the references are analogous since they are each directed to computer-aided features for managing communications among a group of users, which is within applicant’s field of endeavor of managing communications among users in a collaboration environment, and because modifying Gupta’s communications such that the communications are directed to a user using a mention symbol, as taught by Friend, would serve the motivation to allow for structuring, editing, filtering, searching, sorting, or other automated manipulation of communications tied to a specific person (Friend at paragraph 23), and to serve the motivation of identifying the party who is the source of the communication to determine how the communication should be handled (Gupta at paragraph 13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sarkar et al. (US 2008/0109517):  discloses features for scheduling an activity where a particular invitee is unavailable, including a feature wherein a delegate is selected automatically by the system using a filtering algorithm in which a set of filtering rules are applied to an invitation message sent to the original invitee (paragraph 9).
Bhatia et al. (US 2015/0381532):  discloses computer-implemented features for managing unavailability notices, including automated notifications to alternative contacts concerning when a primary contact is unavailable (at least paragraphs 20 and 45).
RingCentral Introduces Glip Team Messaging and Collaboration for RingCentral Office Customers Wireless News: NA. Close-Up Media, Inc. (Nov 5, 2015):  discloses a software-based solution providing team messaging and collaboration features, such as integration of business communications with team collaboration and messaging.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
02/22/2022